 HARRAH'S CLUB433Harrah'sClubandInternationalAllianceofTheatricalStageEmployees&Motion PictureOperators of the United States and Canada Local363, AFL-CIOHarrah's ClubandDonald W. RuxHarrah'sClubandInternationalAllianceofTheatricalStageEmployees&Motion PictureOperators of the United States and Canada, Local363,AFL-CIO, Petitioner.Cases 20-CA-3009,20-CA-3009-2, 20-CA-3338, and 20-RC-5597'December 16, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn May 10, 1966, the National Labor RelationsBoard issued a Decision and Order' in which itfound that Respondent had violated Section 8(a)(5),(3), and (1) of the National Labor Relations Act, asamended, by its refusal to recognize and bargainwiththeUnionastherepresentativeof itsemployees in an appropriate unit; by its unilateraldiscontinuance of the practice of permitting unitemployeestoacceptgratuities;andbyitsdiscriminatorylayoffofemployeesColeandLovelady.Accordingly,theBoardorderedRespondent to cease and desist fromengaging insuch activities and to take certain affirmative actiondesigned to remedy these unfair labor practices.Thereafter, the General Counsel filed a petition forenforcement of the Board's Order with the UnitedStates Court of Appeals for the Ninth Circuit, andRespondent filed an opposition thereto in which itrequested that the Court deny the petition forenforcement, or in the alternative that the Courtremand this proceeding to the Board for the purposeofpermittingRespondent to adducecertainadditional evidence.In its Decision,' dated November 12, 1968, theCourt expressedagreementwith some, but not all oftheBoard's findings. The Court agreed that therewas substantial record evidence to support theBoard's findings that the layoffs of employees Coleand Lovelady4 and the discontinuance of the practiceof permitting employees to accept gratuities werediscriminatorily motivated. However, the Court alsoconcluded that the Union'sstatusas bargainingrepresentativewas drawn into question by theBoard's failure tograntRespondenta hearing on itsobjections to therepresentation electionupon whichtheUnion's certification is based.' Accordingly, theCourt remanded the proceeding to tlF Board withdirectionsthatahearingbeconductedon'Case 20-RC-5597was consolidated with and made a part of theproceedingby orderof the Regional Dirctor for Region 20,datedMarch13, 1969.'158 NLRB 758.Respondent'sobjections.Pursuant thereto, theBoard issued an Order on March 3, 1969, reopeningthe record and directing a hearing before a trialexaminer on the objections to the election filed byRespondent in Case 20-RC-5597.'On July 21 and 22 and August 7, 1969, a hearingwas held before Trial Examiner Martin S. Bennett,and on September 24, 1969, the Trial Examinerissued his Supplemental Decision' in which he foundthat Respondent's objections were lacking in meritand recommended that the Board overrule theobjections and reaffirm its prior decisions herein.Thereafter, Respondent filed exceptions to the TrialExaminer's Supplemental Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the reopened hearings and findsthat no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered theTrialExaminer'sSupplementalDecision,theexceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner' withthe following modification.Although we agree with the Trial Examiner'srecommendation that the Board reaffirm its priorDecisions herein, we are mindful of the fact that theCourt has expressed its disagreement with theBoard's finding that Respondent did not make validoffers of reinstatement to discriminatees Cole andLovelady.We accept the Court's view on the'403 F 2d 865.'TheCourtdid not agree however with the Board'sfinding thatRespondent's offers of reinstatementto these employeeswere not valid.'Case 20-RC-5597'On March 13, 1969, the Courthandeddown aDecision(408 F 2d 1006)denying a request by the GeneralCounselfor a partial enforcement of theBoard'sOrder on the ground that such a request was premature'The Trial Examiner inadvertently termed hisReport a TrialExaminer'sDecision insteadof a TrialExaminer's Supplemental Decision'For the reasons statedby the TrialExaminer in his SupplementalDecision, Respondent'sMotionto Revoke Union's Certificationwithout aHearing is hereby denied'Respondent allegesthatthe Trial Examinerpreparedhis SupplementalDecision in advanceof the receipt of Respondent'sbrief and Motion toCorrect Official Transcript, both of which were filedby Respondent on thesame day. In support of this allegation,Respondent notes that theSupplementalDecision refers to witness Richard Lusiani as a wiringsupervisor when in fact, as indicated in Respondent's motion to correct theTranscript,Lusiani held the post of lounge supervisor,notwiringsupervisorFrom this and the fact that Respondent'smotion and briefwere filed withthe TrialExaminer on the same day, we are asked to inferthat the Trial Examiner prejudged the issues presented here. In ourjudgment,Respondent's charge is an unwarranted attack upon the integrityof the Board'sTrial ExaminerWe thinkitisobvious that the TrialExaminer's reference to Lusiani as a wiring supervisor was the result of aninadvertent error and nothing more. In reaching this conclusion,we notethatRespondent'smotion andbriefwere filed with the Trial Examinersome 20 dayspriorto the issuance of his Supplemental Decision, and thatthe Trial Examiner made specificreference to bothRespondent's motionand brief in his Supplemental Decision180 NLRB No. 28 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement issue asthe law ofthe case, and weshallmodify our Order, accordingly. In all otherrespects, however, we reaffirm our earlier Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board reaffirms its Order in 158 NLRB758, but with the following modifications:1.Delete paragraph 2(c) of the Board's Order andsubstitute thereforparagraph 2(c) of the TrialExaminer'sRecommended Order.2.Delete the fourth indented paragraph of theBoard's Appendix and substitute therefor the fourthindentedparagraph contained in the Appendixattached to theTrialExaminer'sDecision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT,Trial Examiner:Thismatter washeard at South Lake Tahoe, California, and Reno,Nevada, on July 21 and 22 and August 7, 1969, and arisesas follows. On May 10, 1966, the Board issued a Decisionand Order finding that Respondent, Harrah's Club, hadengaged in various unfair labor practices,including arefusaltobargainwithInternationalAllianceofTheatrical Stage Employees & Motion Picture Operatorsof the United States and Canada, Local 363, AFL-CIO,herein called the Union, as the representative of a unit ofitsemployees within the meaning of Section 8(a)(5) and(1) of the Act.Harrah's Club.158 NLRB 758. This unitof twelve eligibles, of whom eleven had voted in favor oftheUnion, included stage technicians, apprentice stagetechnicians,and a sound console operator at a dinner andsupper club operated by Respondent. On November 12,1968, the United States Court of Appeals handed down adecision declining to enforce a portionof theBoard'sdecision.N.L.R.B v. Harrah's Club,403 F.2d 865 (C.A.9).However, the Court remanded the case to the Board fora hearing on objections by the Employer to a consentelection held on October 14, 1963, in Case 20-RC-5597,which led to the certification of the above-named Unionon February 27, 1964, and to theresultingfinding of arefusal to bargain herein.' On March 13, 1969, the Courtrevised its decision,based upon objections to the Board'ssubmitted judgment,and denied enforcement intoto,pending a hearingupon the objections.N.L.R.B. v.Harrah's Club,408 F.2d 1006 (C.A. 9).A brief has been submitted by the Employer togetherwith a motion to correct certain errors in the transcript.The motion has merit and it is hereby granted. TheUnion's brief was untimely received and has not beenconsidered.Upon the record before me, and from my observationof the witnesses, I find as follows:'The Regional Director,after anexparteinvestigation,had previouslydecided that the Employer's objections did not raise substantial or materialissues with respect to the election and overruled them.1.INTRODUCTION:THE ISSUEThe matter was duly referred to the undersigned toconduct a hearing on the objections to the election; thishas been done. Respondent urged before the Court thatthe certification of the Union by the Board on February27, 1964, was invalid because the Union had engaged incertain improper conduct prior to the election. The Courtstated that this conduct, as proffered by Respondent, wasas follows:(1)The Union induced employees to vote for it bypromising them:(a) back overtime pay allegedly due;(b) jobs in Las Vegas, Nevada, or in California; and(c) that it would prevent Respondent from reducing itsstage crew to less than its existing complement of twelve(2)The Union threatened to blacklist employees andprevent them from obtaining employment elsewhere underthe jurisdiction of the Union if they did not vote for theUnion.(3) The Union waived its rules with respect to takingtests,paying initiation fees and other requirements andissuedunionmembership cards to employees on theconditionthat they vote for the Union.The Courtenunciatedthat ". . . the facts contended forby the Respondent, if true, would warrant setting asidethe election ..." It later opined that ". . . if all the factscontended for by the Respondent were credited, therewould be grounds which would warrant setting aside theelection ..." Thus, honoring the Court's mandate in thiscase to grant a hearing before the objecting party's rightscan be affected by an enforcement order, Respondent hasbeen afforded such opportunity and it has come forwardwith the following.H. THE EVIDENCE(1) Justus Morrow, a former employee of Respondent,'was not in the bargaining unit but was a friend ofstagehand Larry Helderbrand who was. According to theuncontroverted testimony ofMorrow, about 3 weeksbeforetheelection,heandhiswifevisitedtheHelderbrand home to play cards.During the evening, Helderbrand mentioned that thestagehandswould be voting on union representation.Morrow asked how the Union could benefit him andHelderbrand replied that the group could then obtain their"back overtime pay" and that the Union had guaranteed"if we lose our jobs we will not lose any time, that theywill get us ajob in Las Vegas or California or some T.V.station the very next day." Morrow later testified oncross-examination that Helderbrand said "they" had toldhimabout the backpay, that no individuals werementioned and that the statement was that the Unionwould do "such and such."A second talk took place a week or 10 days after theelectionwhenMorrowwas joined at lunch byHelderbrand and Morrow asked Helderbrand what thestagehandshadgainedbyvotingintheUnion.Helderbrand replied that they would receive their "backovertime pay and we do have a certified statement that we'Respondent has also filed herein on June25, 1969,a motion to revokethe certificationof theUnion without a hearing and this is treated below.Therein,it stressed that two prospective witnesses were unavailable becauseof residence outside the State of Nevada and that a third was deceasedMorrow is one of the first two and was broughtto Nevada from Nebraskato testify. HARRAH'S CLUBwill definitely not lose one day's pay."He also stated thatif they were discharged by Respondent, the Union wouldfind them engagements in Las Vegas, California, or at atelevision station "the very next day." Helderbrand didnot identify the direct source of the "certified statement"except to state that "We have it." Morrow never saw anywritten document and Helderbrand at no time providedany names.In addition,Morrow was entirely unfamiliarwith anyregulationsof the Union.StageManager Jacques Vogt of Respondent testifiedthat there was no back overtime pay due any of the menand that they customarily worked a 6-day week at straighttime with time and a half paid for a seventh day.'Viewing this evidence in the light most favorable toRespondent, I do not equate the referral to back overtimepay as a promise of a cash payment. It is rather apromise that the Union would attempt to obtain this payfor the men from the employer. This is hardly a promiseof a benefit but rather a promise of assistance.Needlessto say, it is readily apparent that most persons who joinlabor organizations do so on the premise or thought thatthe labor organization will benefit or assist them.Inaddition,evenonMorrow'suncontrovertedtestimony,there is not an iota of evidence that a unionpromise was made in return for a vote in favor of unionrepresentation.His testimony in this area discloses onlyHelderbrand's subjective view of how the Union couldbenefit him.As for theguaranteethat the men would lose no moneybecause the Union could find other positions for them,this is not remotely a promise of a benefit.It is rather apromise that in the event they voted in the Union, theyneed not fear being dropped from Respondent's payroll,whether in reprisal or otherwise.Stated otherwise, thepromiseatbestwas that they would not suffereconomically for voting in the Union. In view of theforegoing considerations,I see no merit in this objection.(2)Robert Sterling, now a food shift supervisor and asupervisor under the Act, uncontrovertedly testified thatabout one week after the election,stagehand Paul Jordancommented on the unionvictory.Sterling, in turn, askedhow the Union could help Jordan. The latter replied thattheUnion had "promised us more money and jobprotection."Sterlingpressedfordetailsand Jordanresponded, that the Union would "protect him on the jobbecause of his membership in the local."Jordan furtherexplained that in the event of a layoff a Union memberwith five years' seniority would be retained in preferenceto a nonmember with ten years'tenure.Jordan did notidentifyanyone as the source of his understanding. He didnot state that the alleged job protection proposal was inany way related to how he would vote in the election.This may be disposed of briefly. In the posture mostfavorable to Respondent, a voter gave his subjective viewone week after the election why he had voted for theUnion. There is no evidence as to what he may have beentold.The promise of more money and job protection arethenormalpromisesof the advancers of unionrepresentation.But there is a failure of proof(a) thatJordan'sstatementofpreference in layoffs reflectsanything that was said to Jordan rather than his personalbelief and (b) that even assuming such a statement hadbeen made to him it was conditioned upon his vote infavor of union representation.Iseenomerit to this'Ican only assume,although there is no evidence either way,that therewas a view or aspiration among the electors that they had a colorableclaim to premium pay for the sixth day of work435contention.(3)Richard Lusiani, formerly entertainment directorand wiring supervisor for Respondent, testified that aboutone week after the election Jordan told him that "theUnion had told them" that if the Union won the electionitcould obtain increased wages for the men, that the crewwould remain the same size and that they would get "aspecial seniority deal" based upon membership in the localwith the result that someone "coming from the outside"could not bump them.Here as well, this does not reflect what may have beensaid to Jordan before the election and this is at the veryleast equally consistent with his subjective interpretationof what a union representative had said. And, even on theface of the statement, I see nothing wrong in a statementby a union official that the Union would attempt to raisewages, protect a reduction in the complement of personneland protect seniority against new arrivals in the area. Inaddition, this was not coupled to a vote favorable to theUnion in the election. I see nothing here to helpRespondent.'(4)StageManager Jacques Vogt uncontrovertedlytestified that about I week before the election stagehandAllen Cole informed him that the Union had control overthe jobs of stagehands and that if he were to leave theemploy of Respondent he would need a membership cardin the Union to obtain employment in related companies,pointing out that the Union operated hiring halls whichamounted to a "tight closed shop." Cole mentioned nonames in this conversation and, after the election, made asimilar statement to Vogt.Initially,one must note that the Supreme Court hasdecreed that hiring halls are presumptively operated in anondiscriminatorymanner.Local 357,Teamsters v.N.L.R.B.,365 U.S. 667. While this presumption may ormay not be correct in terms of current labor relations, itdoes constitute Genesis in this context. Secondly, there isno evidence that Cole was reporting what had been said tohim rather than giving his subjective approach to therealitiesof obtaining employment in his field. Finally,there is no evidence that a representation of this naturewas made to him as consideration for voting in favor oftheUnion. I see no support for Respondent in thistestimony.(5)Richard Luciani presented testimony that about 1week after the election he asked stagehand Paul Jordan ifhe had a Union card. Jordan replied that he had paid $61for a card but that one, Bob Weatherall, an employee andalsobusiness agent for the Union, had retained "ourcards" pending the outcome of the election. Lucianiclaimed that Jordan stated he did not possess a card atthetime.He also testified that Jordan said thatWeatherall had not as yet given the men their cards andthat Jordan did not offer any reason to him, Luciani, forthe delay. Luciani later modified his original testimony,testifying that he only "drew the inference" from Jordan'sstatementthat the cards had been retained by the Unionpending the outcome of the election. The thrust of this, itwould appear, is that the Union allegedly retained thesevaluable cards to coerce the electorate in the election.Luciani's testimony,as isapparent,was somewhatmodified by his later partial recantation. In addition, there'In its brief, Respondent has deposed that Robert I. Brigham,a witnessitwas unable to locate, would have presented testimony on this objectionThere is no offer or proof as to the content of his testimony.Assumingthat he would have testified in a vem similar to that of Sterling andLuciani,this would still provide no succor to Respondent 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDisimpressivetestimonybyHerbertHinze,thensecretary-treasurer of the Union and an experienced unionofficial.He testified that Jordan had in fact obtained hisunion card from Hinze in personat a unionmeeting onAugust 20, 1963, long before the election. Jordan was oneof a group of 12 persons who were physically handed theircards by Hinze on this occasion when they were initiatedinto union membership. Hinze never retrieved the card ofJordan or any other initiate. Jordan paid a $25 deposit onhis $100 initiation fee, the customary fee on this occasionand later paid the balance. The original union ledger sheetfor Jordan is in evidence and Respondent has argued thatcertain of the entries thereon pertaining to Jordan, andpertinent herein, reflect different handwriting in a lightercolor of ink, thus demonstrating that certain entries weremade more recently and for the purposes of this hearingAn inspection of the exhibit discloses to theundersigned,notahandwritingexpert,onlysomedifferences in shading of the ink. At the very least, theyare equally consistent with different pressures on the penby thesamescribe. I therefore find that the evidence doesnot support the position of Respondent herein, and indeed,upon all the foregoing considerations, preponderatesotherwise. I further find that the evidence does notsupport a finding that Jordan's card was retained by aunionofficial in order to coerce his vote in the election.(6) This presents for consideration Respondent's motionto revoke the certification without a hearing. It does stressthe unavailability of one witness and the death of another.The testimony of the unavailable witness has beenconsidered,inessence,asthoughhehad testifiedconsistently with the witness who did. What the deceasedwitnesswould testify to has not been proffered to mebecause there has been no offer of proof or of secondaryevidence suchas anaffidavit.Accordingly, this motion ishereby denied.III.CONCLUSIONSThe courtat one point statedthat "if all the facts"urgedbyRespondentwere credited there would begrounds to set aside the election.As isreadily apparent, asubstantialportion of the facts urged by Respondentbefore the court have not been documented before theundersigned.This,itwould seem, vitiates the basic thrustof the court's reasoning.Furthermore,theevidenceactuallyadducedbyRespondent lacks substance for a number of reasons.Theseare paucity of direct probative evidence,subjectivetheorizations after the election, and,inactuality, theabsence of a promise of a benefit or a threat of reprisalcoupled to a vote in favorof the Union.Respondent hasargued that there has been a complete turnover ofpersonnel in the unit and that, in equity, a labororganization not selected by its employees should not befoistedupon them.Thereis,however,establishedsubstantial authority to the contrary.N.L.R.B.v.SmallTube Products,Inc,319F.2d 561 (C.A.3);N.L.R B. v.John Swift & Co.,302 F.2d 342 (C.A. 7); andN.L.R.Bv.Sam'lBingham'sSon Mfg. Co,227 F.2d 751 (C.A. 6).Cf.N.LR.B. v. Ray Brooks,348U.S. 96In addition,much of the delay was causedby thelitigation and thiswas perforce before the court at the time of its remand.RECOMMENDED ORDERInviewofalltheforegoingconsiderations,Irecommend that the objections of the employer to theelection be overruled,and that the Board reaffirm its priordecisions herein.SeeN L R.B v. Golden Age BeverageCo., 71415 F 2d 26 (C.A. 5); andN L R.B. v. CrestLeatherMfg. Corp,414 F.2d 421 (C A. 5).